Case 5:20-cv-00175-DAE Document16 Filed 06/05/20 Page 1 of 7

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

ROGER DALE GARNER,
TDCJ No. 02224466,

Petitioner,

v. CIVIL NO. SA-20-CA-0175-DAE

LORIE DAVIS, Director,
Texas Department of Criminal Justice,
Correctional Institutions Division,

CA PA PL WO OP? WO LG) WO OD a

Respondent.
MEMORANDUM OPINION AND ORDER

Before the Court are pro se Petitioner Roger Dale Garner’s Petition for Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 1), Respondent Lorie Davis’s Answer (ECF

No. 12), and Petitioner’s Reply (ECF No. 15) thereto. Petitioner challenges the constitutionality

of his 2018 state court conviction for retaliation, arguing he received ineffective assistance when

counsel failed to present mitigating evidence on his behalf during the punishment phase. In her

answer, Respondent contends Petitioner’s federal habeas petition should be dismissed with
prejudice as untimely.

Having carefully considered the record and pleadings submitted by both parties, the

Court agrees with Respondent that Petitioner’s allegations are barred from federal habeas review

by the one-year statute of limitations embodied in 28 U.S.C. § 2244(d)(1). Thus, for the reasons

discussed below, the Court concludes Petitioner is not entitled to federal habeas corpus relief or a

certificate of appealability.

I. Background

In August 2018, Petitioner plead guilty to one count of retaliation and was sentenced to

five years of imprisonment. State v. Garner, No. 18-0046-CR-A (2nd 25th Dist. Ct., Guadalupe

 

 
Case 5:20-cv-00175-DAE Document 16 Filed 06/05/20 Page 2 of 7

Cnty., Tex. Aug. 16, 2018); (ECF No. 13-9 at 8-9). Pursuant to the plea bargain agreement,
Petitioner judicially confessed to committing the offense and waived his right to appeal. (ECF
Nos. 13-7 at 15, 13-8 at 1-3, 13-9 at 1-2). As a result, Petitioner did not appeal his conviction
and sentence.

Instead, Petitioner challenged his conviction by filing a state habeas corpus application
on September 10, 2018. Ex parte Garner, No. 89,067-01 (Tex. Crim. App.); (ECF No. 13-6 at
8). The Texas Court of Criminal Appeals (TCCA) denied the application without written order
on November 7, 2018. (ECF No. 13-1). Petitioner then waited over fourteen months to file the
instant federal habeas petition, which was placed in the prison mail system on January 30, 2020.
(ECF No. 1 at 10).

II. Timeliness Analysis

Respondent contends the allegations raised in Petitioner’s federal habeas petition are

barred by the one-year limitation period of 28 U.S.C. § 2244(d). Section 2244(d) provides, in

relevant part, that:

(1) A 1-year period of limitation shall apply to an application for a
writ of habeas corpus by a person in custody pursuant to the
judgment of a State court. The limitation period shall run from the
latest of—

(A) the date on which the judgment became final by the

conclusion of direct review or the expiration of the time for
seeking such review.

In this case, Petitioner’s conviction became final September 17, 2018, when the time for
appealing the judgment and sentence expired. See Tex. R. App. P. 26.2 (providing a notice of

appeal must be filed within thirty days following the imposition of a sentence).! As a result, the

 

| Because the 30-day limitations period ended on Saturday, September 15, 2018, the time for appealing the

judgment was extended until the following Monday, September 17, 2018, under Rule 4.1 of the Texas Rules of
Appellate Procedure.
Case 5:20-cv-00175-DAE Document 16 Filed 06/05/20 Page 3 of 7

limitations period under § 2244(d) for filing a federal habeas petition challenging his underlying
conviction and sentence expired a year later on September 17, 2019. Because Petitioner did not
file his § 2254 petition until January 30, 2020—over four months after the limitations period
expired—his petition is barred by the one-year statute of limitations unless it is subject to either
statutory or equitable tolling.
A. Statutory Tolling

Petitioner does not satisfy any of the statutory tolling provisions found under 28 U.S.C.
§ 2244(d)(1). There has been no showing of an impediment created by the state government that
violated the Constitution or federal law which prevented Petitioner from filing a timely petition.
28 U.S.C. § 2244(d)(1)(B). There has also been no showing of a newly recognized constitutional
right upon which the petition is based, and there is no indication that the claims could not have
been discovered earlier through the exercise of due diligence. 28 U.S.C. § 2244(d)(1)(C)-(D).

Petitioner is, however, entitled to statutory tolling under 28 U.S.C. § 2244(d)(2). Section
2244(d)(2) provides that “[t]he time during which a properly filed application for State post-
conviction or other collateral review with respect to the pertinent judgment or claim is pending
shall not be counted toward any period of limitation under this subsection.” As discussed
previously, Petitioner challenged the instant conviction in a state habeas application filed on
September 10, 2018, which was later denied by the TCCA on November 7, 2018. Accordingly,
Petitioner’s state habeas application tolled the limitations period for a total of 59 days, making
his federal petition due on November 15, 2019. Again, Petitioner did not file his § 2254 petition

until January 30, 2020, still over two months too late.”

 

2 In his Reply, Petitioner contends he mistakenly filed his federal petition in the Fifth Circuit Court of
Appeals instead of this Court. Even if this were true, Petitioner’s filing in the Fifth Circuit would not entitle him to
statutory tolling of the limitations period. See Duncan v. Walker, 533 U.S. 167, 181-82 (2001) (holding that an
application for federal habeas review is not an “application for State post-conviction or other collateral review” as
contemplated by 28 U.S.C. § 2244(d)(2)).
Case 5:20-cv-00175-DAE Document 16 Filed 06/05/20 Page 4 of 7

B. Equitable Tolling

In some cases, the limitations period may be subject to equitable tolling. The Supreme
Court has made clear that a federal habeas corpus petitioner may avail himself of the doctrine of
equitable tolling “only if he shows (1) that he has been pursuing his rights diligently, and (2) that
some extraordinary circumstance stood in his way and prevented timely filing.” McQuiggin v.
Perkins, 569 U.S. 383, 391 (2013); Holland v. Florida, 560 U.S. 631, 649 (2010). Equitable
tolling is only available in cases presenting “rare and exceptional circumstances,” United States
v. Riggs, 314 F.3d 796, 799 (Sth Cir. 2002), and is “not intended for those who sleep on their
rights.” Manning v. Epps, 688 F.3d 177, 183 (Sth Cir. 2012).

Petitioner fails to establish that equitable tolling should apply in this case. In his Reply,
Petitioner appears to request tolling based on the fact that, as a layman and “not from Texas,” he
mistakenly filed his federal petition in the Fifth Circuit before filing in this Court. But even with
the benefit of liberal construction, Petitioner has provided no justification for the application of
equitable tolling, as Petitioner’s alleged mistake is hardly an “extraordinary circumstance” that
prevented his timely filing. Moreover, Petitioner’s ignorance of the law, lack of legal training or
representation, and unfamiliarity with the legal process do not rise to the level of a rare or
exceptional circumstance which would warrant equitable tolling of the limitations period. U.S. v.
Petty, 530 F.3d 361, 365-66 (5th Cir. 2008); see also Sutton v. Cain, 722 F.3d 312, 316-17 (Sth
Cir. 2013) (a garden variety claim of excusable neglect does not warrant equitable tolling).

Furthermore, Petitioner fails to demonstrate that he has been pursuing his rights
diligently. Each of Petitioner’s allegations concern the constitutionality of his 2018 guilty plea
and five-year sentence for retaliation. However, Petitioner fails to show that these claims (or
supporting evidence) could not have been discovered and presented at an earlier date, much less

explain why he waited over fourteen months from the denial of his state habeas application in
Case 5:20-cv-00175-DAE Document 16 Filed 06/05/20 Page 5 of 7

November 2018 to challenge his conviction in federal court. Because Petitioner does not assert
any specific facts showing that he was prevented, despite the exercise of due diligence on his
part, from timely filing his allegations in this Court, his petition is untimely and barred by
§ 2244(d)(1).

Ill. Certificate of Appealability

The Court must now determine whether to issue a certificate of appealability (COA). See
Rule 11(a) of the Rules Governing § 2254 Proceedings; Miller-El v. Cockrell, 537 U.S. 322,
335-36 (2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes “a
substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The
Supreme Court has explained that the showing required under § 2253(c)(2) is straightforward
when a district court has rejected a petitioner’s constitutional claims on the merits: The
petitioner must demonstrate “that reasonable jurists would find the district court’s assessment of
the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
This requires a petitioner to show “that reasonable jurists could debate whether the petition
should have been resolved in a different manner or that the issues presented were ‘adequate to
deserve encouragement to proceed further.’” Miller—El, 537 U.S. at 336 (citation omitted).

The issue becomes somewhat more complicated when the district court denies relief on
procedural grounds. /d. In that case, the petitioner seeking COA must show both “that jurists of
reason would find it debatable whether the petition states a valid claim of the denial of a
constitutional right and that jurists of reason would find it debatable whether the district court
was correct in its procedural ruling.” Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing
Slack, 529 U.S. at 484). In that case, a COA should issue if the petitioner not only shows that the
lower court’s procedural ruling is debatable among jurists of reason, but also makes a substantial

showing of the denial of a constitutional right.
Case 5:20-cv-00175-DAE Document 16 Filed 06/05/20 Page 6 of 7

A district court may deny a COA sua sponte without requiring further briefing or
argument. See Alexander v. Johnson, 211 F.3d 895, 898 (Sth Cir. 2000). For the reasons set
forth above, the Court concludes that jurists of reason would not debate the conclusion that
Petitioner was not entitled to federal habeas relief. As such, a COA will not issue.

IV. Conclusion

After careful consideration, the Court concludes that Petitioner’s § 2254 petition (ECF
No. 1) is barred from federal habeas corpus relief by the statute of limitations set forth in 28
U.S.C. § 2244(d). Asa result, Petitioner is not entitled to federal habeas corpus relief.

Accordingly, IT IS HEREBY ORDERED that:

l. Federal habeas corpus relief is DENIED, and Petitioner Roger Dale Garner’s
Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1) is DISMISSED
WITH PREJUDICE as untimely;

i No Certificate of Appealability shall issue in this case; and

4, All remaining motions, if any, are DENIED, and this case is now CLOSED.

It is so ORDERED.

—_—

SIGNED this the , ) day of June, 2020. |

 
 

 

AV
EN - DISTRICT JUDGE
Case 5:20-cv-00175-DAE Document16 Filed 06/05/20 Page 7 of 7
